DETAILED ACTION
This Office Action is in response to an original application filed 04/09/2020.
	Claims 1-20 are pending.
	Claims 1, 15 and 18 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gasperecz et al. (hereinafter Gasperecz, U.S. Patent Application Publication No. 2020/0279271 A1, filed 09/06/2019, published 09/03/2020) in view of Ullrich et al. .
Regarding independent claim 1, Gasperecz teaches:
An apparatus comprising:
at least one processing device comprising a processor coupled to a memory (see Gasperecz at least p. 5, [0089]-[0090]; Figure 1)
the at least one processing device being configured to perform steps of:
obtaining an unstructured version of a document comprising text data (at least pp. 2-3, [0004]-[0023]; pp. 5-6, [0091]-[0113]; pp. 6-8, [0114]-[0123]; Figures 2, 22 [Wingdings font/0xE0] Gasperecz teaches an input module 202 that accepts regulatory content text from a regulatory document(s). Gasperecz further teaches example input regulatory content was stored in a text format (e.g. Microsoft Word docx format though any text format could be used (see p. 8, [0123]) that was processed using methods of Gasperecz),
the text data having a nested hierarchical structure comprising two or more levels (at least pp. 2-3, [0004]-[0023]; pp. 5-6, [0091]-[0113]; pp. 6-8, [0114]-[0123]; Figures 2, 22 [Wingdings font/0xE0] Gasperecz further teaches that the input regulatory content was stored in a text format (e.g. Microsoft Word docx format though any text format could be used (see p. 8, [0123]) hat was processed using methods of Gasperecz. The regulatory content text has several sections and subsections, sometimes many nested levels of subsections. The regulatory content 
determining a syntax parse tree for the nested hierarchical structure (at least p. 1, [0006], [0016]; p. 4, [0076]; p. 5, [0089]-[0092]; pp. 6-8, [0114]-[0135]; Figures 1-2, 22 [Wingdings font/0xE0] Gasperecz teaches a parser module 204 that parses the received regulatory content; the parsing process generates an initial tree structure (i.e., a representation of the parent-child relationships, see p. 6, [0114]) with “citations” (interpreted as the claimed items) as nodes and “citation numbers” (interpreted as the claimed list types) associated with the “citations” representing branch relationships of the tree structure).
Gasperecz does not explicitly characterize its parser module 204 as a syntax or syntactical parser producing a syntax parse tree.
However, Ullrich teaches (see at least p. 3, [0034] [Wingdings font/0xE0] Ullrich teaches that a parse tree or concrete syntax tree is a tree that represents the syntactic structure of a string according to the context-free grammar G. A program that produces such strings for a given grammar and a given input sequence is called a parser. Parse trees may be generated for sentences in standard formats such as physician order jargon and natural languages such as English).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ullrich with those of Gasperecz as both inventions are related Ullrich provides Gasperecz with a formalism required to process “unstructured” data into “structured” data.
Gasperecz further teaches:
Note: examples of “list types” include section labels, bullets, etc. (see Specification at p. 21, line 24 through p. 22, line 5). Further, the term “items” does not appear to be explicitly defined in the Specification, however, “items” appear to be associated with “list types” and may comprise content (e.g. text) associated with “list types”. Further, “items” are extracted. Please provide clarification!

the syntax parse tree specifying one or more list types associated with items in at least a given one of the two or more levels in the nested hierarchical structure (at least p. 1, [0006], [0014], [0016]; p. 4, [0076]; p. 5, [0089]-[0092]; pp. 6-8, [0114]-[0135]; Figures 1-2, 4, 22 [Wingdings font/0xE0] Gasperecz teaches a parser module 204 that parses the received regulatory content; the parsing process generates an initial tree structure (i.e., a representation of the parent-child relationships, see p. 6, [0114] and Fig. 4) (e.g. suggesting levels) with “citations” (the regulatory text, see p. 1, [0014]) (interpreted as the claimed items) as nodes and “citation numbers” (interpreted as the claimed list types) associated with the “citations” representing branch relationships of the tree structure).
Gasperecz does not explicitly characterize its parser module 204 as a syntax or syntactical parser producing a syntax parse tree.
However, Ullrich teaches (see at least p. 3, [0034] [Wingdings font/0xE0] Ullrich teaches that a parse tree or concrete syntax tree is a tree that represents the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ullrich with those of Gasperecz as both inventions are related to methods for processing “unstructured” data into “structured” form to extract said data. Adding the teaching of Ullrich provides Gasperecz with a formalism required to process “unstructured” data into “structured” data.
Gasperecz further teaches:
Note: the Examiner suggests adding the text in brackets to avoid any antecedent basis problems.

identifying, in the [unstructured version of] the document, a plurality of items each having one of the specified one or more list types in the syntax parse tree (at least [0054]-[0088], [0090], [0093]-[0112]; Figures 1-2, 22; [Wingdings font/0xE0] Gasperecz teaches a classifier module 206 that identifies, by determining, “citations” (interpreted as the claimed items) and “citation numbers” (interpreted as the claimed list types) from other content in the regulatory content data (e.g. document(s)));
extracting, from the document, portions of the text data corresponding to respective ones of the plurality of items (at least Abstract; pp. 3-5, [0054]-[0088], [0090]; pp. 5-6, [0093]-[0112], [0114]; Figures 1-2, 22 [Wingdings font/0xE0] Gasperecz teaches extracting specific individual requirements from regulatory content data. A classifier module 206 that identifies, by determining, “citations” (interpreted as the claimed items) and “citation numbers” (interpreted as the claimed list types) from other content in the regulatory content data (e.g. document(s)). To extract the applicable “citations” from a regulatory content, the text of each enumbered list can be parsed by the parser module 204 into a separate row of a table, the “citation number” for each row can be extracted from the numbered lists (see p. 8, [0133]; p. 10, [0157])); and
generating a structured version of the document that associates the extracted portions of the text data with the corresponding ones of the plurality of items (at least p. 8, [0122] [Wingdings font/0xE0] Gasperecz teaches an output module 212 that can present the output to the user via the interface module 268. In this example, a tree presenter can be used to take the finalized tree, extract relevant information, and reformat it to be utilized by the user (e.g. in the form of MS Excel sheet, CSV format, JSON format, etc.). The Examiner interprets at least some of the formats as structured).










Regarding dependent claim 2, Gasperecz fails to explicitly teach:
Note: it is unclear to the Examiner what “terminal symbols” are. The Specification provides no explicit definition.

the syntax parse tree comprises a context free grammar having a depth corresponding to a number of the two or more levels in the nested hierarchical structure and an ordering of a set of terminal symbols corresponding to an ordering of identifiers for list types of the two or more levels in the nested hierarchical structure.
However, Ullrich teaches:
the syntax parse tree comprises a context free grammar having a depth corresponding to a number of the two or more levels in the nested hierarchical structure and an ordering of a set of terminal symbols corresponding to an ordering of identifiers for list types of the two or more levels in the nested hierarchical structure (at least p. 2, [0013]-[0017]; pp. 3-4, [0031]-[0041]; Figures 2-3 [Wingdings font/0xE0] Ullrich teaches a system that allows a user (e.g. physician) to input information into an electronic order entry form via data entry elements (e.g. dialog boxes, radio buttons, checkboxes, pull-down selectors, etc.). The system operates to convert the data entries into a physician order in a standard format (e.g. structured) desired by the hospital management and familiar to hospital staff. Thus, Ullrich takes “unstructured” input and produces “structured output”. Specifically, Ullrich describes an information model comprising a context-free grammar 15 having production rules, an alphabet of lexeme types 16 that correspond to terminal symbols accepted by the context-free grammar 15, and alphabet of values 17 that may be carried by the input symbol 11 and a recursively defined value function 18 that assigns a value to any node of a parser 9 to parse the lexeme types and constructs a parse tree, An information model 5 uses symbols or tokens in conjunction with a context-free grammar and a feedback mechanism 10 to generate natural language grammar strings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ullrich with those of Gasperecz as both inventions are related to methods for processing “unstructured” data into “structured” form to extract said data. Adding the teaching of Ullrich provides Gasperecz with a formalism required to process “unstructured” data into “structured” data.

Regarding dependent claim 3, Gasperecz teaches:
determining the syntax parse tree comprises:
identifying whether respective ones of a set of known list types are present in the document; determining a number of the two or more levels in the nested hierarchical structure (at least pp. 3-5, [0051]-[0088]; pp. 6-8, [0114]-[0122]; Figures 1-2, 22 [Wingdings font/0xE0] Gasperecz teaches a “parser module” that extracts, via a “citation extractor” citations (interpreted as the claimed items), and “hierarchies” via a “hierarchy extractor” (interpreted as referring to the “citation numbers”, which are interpreted as the claimed list types). A “data extractor” sub-module can include methods corresponding to parsers which is used to standardize various formats of documents); and
selecting a context free grammar with the identified ones of the known list types present in the document and having a depth corresponding to the determined number of the two or more levels in the nested hierarchical structure (at least pp. 3-5, [0051]-[0088]; pp. 6-8, [0114]-[0122]; Figures 1-2, 22 [Wingdings font/0xE0] Gasperecz teaches a “parser module” that extracts, via a “citation extractor” citations (interpreted as the claimed items), and “hierarchies” via a “hierarchy extractor” (interpreted as referring to the “citation numbers”, which are interpreted as the claimed list types). A “data extractor” sub-module can include methods corresponding to parsers which is used to standardize various formats of documents).
Gasperecz does not explicitly characterize its parser module 204 as a syntax or syntactical parser producing a syntax parse tree.
However, Ullrich teaches (see at least p. 3, [0034] [Wingdings font/0xE0] Ullrich teaches that a parse tree or concrete syntax tree is a tree that represents the syntactic structure of a string according to the context-free grammar G. A program that produces such strings for a given grammar and a given input sequence is called a parser. Parse trees may be generated for sentences in standard formats such as physician order jargon and natural languages such as English).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ullrich with those of Gasperecz as both inventions are related to methods for processing “unstructured” data into “structured” form to extract said data. Adding the teaching of Ullrich provides Gasperecz with a formalism required to process “unstructured” data into “structured” data


Regarding dependent claim 4, Gasperecz teaches:
identifying whether respective ones of the set of known list types are present in the document comprises, for a given one of the set of known list types: generating a given parser for a context free grammar of depth one for the given known list type; and analyzing the document with the given parser to determine whether any items with the given known list type are found in the document (at least pp. 3-5, [0051]-[0088]; pp. 6-8, [0114]-[0122]; Figures 1-2, 22 [Wingdings font/0xE0] Gasperecz teaches a “parser module” that extracts, via a “citation extractor” citations (interpreted as the claimed items), and “hierarchies” via a “hierarchy extractor” (interpreted as referring to the “citation numbers”, which are interpreted as the claimed list types). A “data extractor” sub-module can include methods corresponding to parsers which is used to standardize various formats of documents).
Gasperecz does not explicitly characterize its parser module 204 as a syntax or syntactical parser producing a syntax parse tree.
However, Ullrich teaches (see at least p. 3, [0034] [Wingdings font/0xE0] Ullrich teaches that a parse tree or concrete syntax tree is a tree that represents the syntactic structure of a string according to the context-free grammar G. A program that produces such strings for a given grammar and a given input sequence is called a parser. Parse trees may be generated for sentences in standard formats such as physician order jargon and natural languages such as English).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ullrich with those of Gasperecz as both inventions are related to methods for processing “unstructured” data Ullrich provides Gasperecz with a formalism required to process “unstructured” data into “structured” data

Regarding dependent claim 5, Gasperecz teaches:
determining the number of the two or more levels in the nested hierarchical structure comprises: generating a plurality of parsers each comprising a combination of two or more identified ones of the known list types at two or more different depths corresponding to different ones of the two or more levels in the nested hierarchical structure; analyzing the document with respective ones of the plurality of parsers to determine a subset of the plurality of parsers able to successfully parse the document, wherein a given one of the plurality of parsers having a given depth is able to successfully parse the document when the given parser finds at least one item at each level in the given depth; and determining the number of the two or more levels in the nested hierarchical structure as a longest depth among the subset of the plurality of parsers able to successfully parse the document (at least pp. 3-5, [0051]-[0088]; pp. 6-8, [0114]-[0122]; Figures 1-2, 22 [Wingdings font/0xE0] Gasperecz teaches a “parser module” that extracts, via a “citation extractor” citations (interpreted as the claimed items), and “hierarchies” via a “hierarchy extractor” (interpreted as referring to the “citation numbers”, which are interpreted as the claimed list types). A “data extractor” sub-module can include methods corresponding to parsers which is used to standardize various formats of documents).
Gasperecz does not explicitly characterize its parser module 204 as a syntax or syntactical parser producing a syntax parse tree.
Ullrich teaches (see at least p. 3, [0034] [Wingdings font/0xE0] Ullrich teaches that a parse tree or concrete syntax tree is a tree that represents the syntactic structure of a string according to the context-free grammar G. A program that produces such strings for a given grammar and a given input sequence is called a parser. Parse trees may be generated for sentences in standard formats such as physician order jargon and natural languages such as English).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ullrich with those of Gasperecz as both inventions are related to methods for processing “unstructured” data into “structured” form to extract said data. Adding the teaching of Ullrich provides Gasperecz with a formalism required to process “unstructured” data into “structured” data

Regarding dependent claim 6, Gasperecz teaches:
determining the syntax parse tree comprises selecting one of the subset of the plurality of parsers having the longest depth (at least pp. 3-5, [0051]-[0088]; pp. 6-8, [0114]-[0122]; Figures 1-2, 22 [Wingdings font/0xE0] Gasperecz teaches a “parser module” that extracts, via a “citation extractor” citations (interpreted as the claimed items), and “hierarchies” via a “hierarchy extractor” (interpreted as referring to the “citation numbers”, which are interpreted as the claimed list types). A “data extractor” sub-module can include methods corresponding to parsers which is used to standardize various formats of documents).
Gasperecz does not explicitly characterize its parser module 204 as a syntax or syntactical parser producing a syntax parse tree.
Ullrich teaches (see at least p. 3, [0034] [Wingdings font/0xE0] Ullrich teaches that a parse tree or concrete syntax tree is a tree that represents the syntactic structure of a string according to the context-free grammar G. A program that produces such strings for a given grammar and a given input sequence is called a parser. Parse trees may be generated for sentences in standard formats such as physician order jargon and natural languages such as English).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ullrich with those of Gasperecz as both inventions are related to methods for processing “unstructured” data into “structured” form to extract said data. Adding the teaching of Ullrich provides Gasperecz with a formalism required to process “unstructured” data into “structured” data.

Regarding dependent claim 7, Gasperecz teaches:
when there are two or more parsers in the subset of the plurality of parsers having the longest depth, providing the two or more parsers having the longest depth to a client device for selection of one of the two or more parsers having the longest depth as the syntax parse tree (at least pp. 3-5, [0051]-[0088]; pp. 6-8, [0114]-[0122]; Figures 1-2, 22 [Wingdings font/0xE0] Gasperecz teaches a “parser module” that extracts, via a “citation extractor” citations (interpreted as the claimed items), and “hierarchies” via a “hierarchy extractor” (interpreted as referring to the “citation numbers”, which are interpreted as the claimed list types). A “data extractor” sub-module can include methods corresponding to parsers which is used to standardize various formats of documents).
Gasperecz does not explicitly characterize its parser module 204 as a syntax or syntactical parser producing a syntax parse tree.
However, Ullrich teaches (see at least p. 3, [0034] [Wingdings font/0xE0] Ullrich teaches that a parse tree or concrete syntax tree is a tree that represents the syntactic structure of a string according to the context-free grammar G. A program that produces such strings for a given grammar and a given input sequence is called a parser. Parse trees may be generated for sentences in standard formats such as physician order jargon and natural languages such as English).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ullrich with those of Gasperecz as both inventions are related to methods for processing “unstructured” data into “structured” form to extract said data. Adding the teaching of Ullrich provides Gasperecz with a formalism required to process “unstructured” data into “structured” data.

Regarding dependent claim 8, Gasperecz fails to explicitly teach:
the syntax parse tree comprises a context free grammar with an arbitrary depth where a common list type is used for items in each of the two or more levels in the nested hierarchical structure.
However, Ullrich teaches:
the syntax parse tree comprises a context free grammar with an arbitrary depth where a common list type is used for items in each of the two or more levels in the nested hierarchical structure (at least p. 2, [0013]-[0017]; pp. 3-4, [0031]-[0041]; Figures 2-3 [Wingdings font/0xE0] Ullrich teaches a system that allows a user (e.g. physician) to input structured) desired by the hospital management and familiar to hospital staff. Thus, Ullrich takes “unstructured” input and produces “structured output”. Specifically, Ullrich describes an information model comprising a context-free grammar 15 having production rules, an alphabet of lexeme types 16 that correspond to terminal symbols accepted by the context-free grammar 15, and alphabet of values 17 that may be carried by the input symbol 11 and a recursively defined value function 18 that assigns a value to any node of a parse tree. uses a parser 9 to parse the lexeme types and constructs a parse tree, An information model 5 uses symbols or tokens in conjunction with a context-free grammar and a feedback mechanism 10 to generate natural language grammar strings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ullrich with those of Gasperecz as both inventions are related to methods for processing “unstructured” data into “structured” form to extract said data. Adding the teaching of Ullrich provides Gasperecz with a formalism required to process “unstructured” data into “structured” data.








Regarding dependent claim 9, Gasperecz fails to explicitly teach:
identifying the plurality of items comprises generating a recursive descent parser based at least in part on the context free grammar, and utilizing the recursive descent parser to identify subsets of the plurality of items at each of the two or more levels in the nested hierarchical structure.
However, Ullrich teaches:
identifying the plurality of items comprises generating a recursive descent parser based at least in part on the context free grammar, and utilizing the recursive descent parser to identify subsets of the plurality of items at each of the two or more levels in the nested hierarchical structure (at least p. 2, [0013]-[0017]; pp. 3-4, [0031]-[0041]; Figures 2-3 [Wingdings font/0xE0] Ullrich teaches a system that allows a user (e.g. physician) to input information into an electronic order entry form via data entry elements (e.g. dialog boxes, radio buttons, checkboxes, pull-down selectors, etc.). The system operates to convert the data entries into a physician order in a standard format (e.g. structured) desired by the hospital management and familiar to hospital staff. Thus, Ullrich takes “unstructured” input and produces “structured output”. Specifically, Ullrich describes an information model comprising a context-free grammar 15 having production rules, an alphabet of lexeme types 16 that correspond to terminal symbols accepted by the context-free grammar 15, and alphabet of values 17 that may be carried by the input symbol 11 and a recursively defined value function 18 that assigns a value to any node of a parse tree. uses a parser 9 to parse the lexeme types and constructs a parse tree, An information model 5 uses symbols or tokens in conjunction with a context-free grammar and a feedback mechanism 10 to generate natural language grammar strings. Further, Ullrich appears to suggest parsers that process content recursively (see p. 1, [0009]; p. 2, [0015]; p. 3-4, [0033], [0037], [0040])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ullrich with those of Gasperecz as both inventions are related to methods for processing “unstructured” data into “structured” form to extract said data. Adding the teaching of Ullrich provides Gasperecz with a formalism required to process “unstructured” data into “structured” data.

Regarding dependent claim 10, Gasperecz fails to explicitly teach:
the recursive descent parser comprises a parser function that takes as input an identifier of a given one of the two or more levels in the nested hierarchical structure and a given portion of the text data of the document.
However, Ullrich teaches:
the recursive descent parser comprises a parser function that takes as input an identifier of a given one of the two or more levels in the nested hierarchical structure and a given portion of the text data of the document (at least p. 2, [0013]-[0017]; pp. 3-4, [0031]-[0041]; Figures 2-3 [Wingdings font/0xE0] Ullrich teaches a system that allows a user (e.g. physician) to input information into an electronic order entry form via data entry elements (e.g. dialog boxes, radio buttons, checkboxes, pull-down selectors, etc.). The system operates to convert the data entries into a physician order in a standard format (e.g. structured) desired by the hospital management and familiar to hospital staff. Thus, Ullrich takes “unstructured” input and produces “structured output”. Ullrich describes an information model comprising a context-free grammar 15 having production rules, an alphabet of lexeme types 16 that correspond to terminal symbols accepted by the context-free grammar 15, and alphabet of values 17 that may be carried by the input symbol 11 and a recursively defined value function 18 that assigns a value to any node of a parse tree. uses a parser 9 to parse the lexeme types and constructs a parse tree, An information model 5 uses symbols or tokens in conjunction with a context-free grammar and a feedback mechanism 10 to generate natural language grammar strings. Further, Ullrich appears to suggest parsers that process content recursively (see p. 1, [0009]; p. 2, [0015]; p. 3-4, [0033], [0037], [0040])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ullrich with those of Gasperecz as both inventions are related to methods for processing “unstructured” data into “structured” form to extract said data. Adding the teaching of Ullrich provides Gasperecz with a formalism required to process “unstructured” data into “structured” data.

Regarding dependent claim 11, Gasperecz teaches:
the given level in the nested hierarchical structure comprises a topmost one of the two or more levels in the nested hierarchical structure, the given portion of the text data comprises all of the text data of the document (at least pp. 3-5, [0051]-[0088]; pp. 6-8, [0114]-[0122]; Figures 1-2, 22 [Wingdings font/0xE0] Gasperecz teaches a “parser module” that extracts, via a “citation extractor” citations (interpreted as the claimed items), and “hierarchies” via a “hierarchy extractor” (interpreted as referring to the “citation list types). A “data extractor” sub-module can include methods corresponding to parsers which is used to standardize various formats of documents).
Gasperecz does not explicitly characterize its parser module 204 as a syntax or syntactical parser producing a syntax parse tree.
However, Ullrich teaches (see at least p. 3, [0034] [Wingdings font/0xE0] Ullrich teaches that a parse tree or concrete syntax tree is a tree that represents the syntactic structure of a string according to the context-free grammar G. A program that produces such strings for a given grammar and a given input sequence is called a parser. Parse trees may be generated for sentences in standard formats such as physician order jargon and natural languages such as English).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ullrich with those of Gasperecz as both inventions are related to methods for processing “unstructured” data into “structured” form to extract said data. Adding the teaching of Ullrich provides Gasperecz with a formalism required to process “unstructured” data into “structured” data.

Regarding dependent claim 12, Gasperecz teaches:
when the given level in the nested hierarchical structure comprises a first one of the two or more levels in the nested hierarchical structure, the given portion of the text data comprises all text data for a given component in a second one of the two or more levels in the nested hierarchical structure, the second level being higher than the first level (at least pp. 3-5, [0051]-[0088]; pp. 6-8, [0114]-[0122]; Figures 1-2, 22 Gasperecz teaches a “parser module” that extracts, via a “citation extractor” citations (interpreted as the claimed items), and “hierarchies” via a “hierarchy extractor” (interpreted as referring to the “citation numbers”, which are interpreted as the claimed list types). A “data extractor” sub-module can include methods corresponding to parsers which is used to standardize various formats of documents).
Gasperecz does not explicitly characterize its parser module 204 as a syntax or syntactical parser producing a syntax parse tree.
However, Ullrich teaches (see at least p. 3, [0034] [Wingdings font/0xE0] Ullrich teaches that a parse tree or concrete syntax tree is a tree that represents the syntactic structure of a string according to the context-free grammar G. A program that produces such strings for a given grammar and a given input sequence is called a parser. Parse trees may be generated for sentences in standard formats such as physician order jargon and natural languages such as English).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ullrich with those of Gasperecz as both inventions are related to methods for processing “unstructured” data into “structured” form to extract said data. Adding the teaching of Ullrich provides Gasperecz with a formalism required to process “unstructured” data into “structured” data.






Regarding dependent claim 13, Gasperecz teaches:
the identifier of the given level in the nested hierarchical structure indicates a leading portion of enumerations of the common list type to be removed prior to parsing the given portion of the text data of the document (at least pp. 3-5, [0051]-[0088]; pp. 6-8, [0114]-[0122]; Figures 1-2, 22 [Wingdings font/0xE0] Gasperecz teaches a “parser module” that extracts, via a “citation extractor” citations (interpreted as the claimed items), and “hierarchies” via a “hierarchy extractor” (interpreted as referring to the “citation numbers”, which are interpreted as the claimed list types). A “data extractor” sub-module can include methods corresponding to parsers which is used to standardize various formats of documents).
Gasperecz does not explicitly characterize its parser module 204 as a syntax or syntactical parser producing a syntax parse tree.
However, Ullrich teaches (see at least p. 3, [0034] [Wingdings font/0xE0] Ullrich teaches that a parse tree or concrete syntax tree is a tree that represents the syntactic structure of a string according to the context-free grammar G. A program that produces such strings for a given grammar and a given input sequence is called a parser. Parse trees may be generated for sentences in standard formats such as physician order jargon and natural languages such as English).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ullrich with those of Gasperecz as both inventions are related to methods for processing “unstructured” data into “structured” form to extract said data. Adding the teaching of Ullrich provides Gasperecz with a formalism required to process “unstructured” data into “structured” data.

Regarding dependent claim 14, Gasperecz teaches:
the document comprises a regulatory document specifying one or more requirements for operation of assets in an information technology (IT) infrastructure, an wherein the at least one processing device is further configured to perform the step of utilizing the structured version of the document to map the specified one or more requirements to controls for operating the assets in the IT infrastructure (at least [0052]-[0055]; [0056]-[0075]; Figures 1, 18 [Wingdings font/0xE0] Gasperecz generally teaches the automatic review and extraction of requirements from regulatory content (see [0052]) by segregating each discrete section and subsection of the regulatory document into unique rows in a matrix or table with six columns (see [0056]-[0075]; Fig. 18). Fig. 1 includes an input module 202, a parser module 204, a classifier module 206, a splitter module 208,a merger module 210 and an output module 212 ([0090]).

Regarding claims 15-16 and 17, claims 15-16 and 17 merely recite A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device to perform steps executable on the apparatus of claims 1-2 and 8, respectively. Thus, Gasperecz in view of Ullrich teaches every limitation of claims 15-16 and 17, and provides proper motivation, as indicated in the rejections of claims 1-2 and 8.
Regarding claims 18-19 and 20, claims 18-19 and 20 merely recite a method carried out on the apparatus of claims 1-2 and 8, respectively. Thus, Gasperecz in view of Ullrich teaches every limitation of claims 18-19 and 20, and provides proper motivation, as indicated in the rejections of claims 1-2 and 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 04:30AM - 12:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/James H. Blackwell/
02/22/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177